DETAILED ACTION
Status of the Application
This Office Action is the second action on the merits and is a notice of allowability. The Examiner acknowledges receipt of Applicant’s amendment, including amended claims and arguments/remarks, filed 11/18/2021 in response to Office Action (non-final rejection) mailed 10/1/2021. 
Claims 1-20 were previously pending. With Applicant’s filing of 11/18/2021 Claims 1, 4, 6, 8, 11, 13-14, 17, and 19 are amended, and Claims 2-3, 5, 7, 9-10, 12, 15-16, 18, and 20 are as previously presented. Presently Claims 1-20 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 4 line 4 
along the perimeter edge.

Claim 6 lines 2 and 3
the article with the attached support structure is formed
from 

Claim 8 line 19
operate a print engine to fabricate the three-dimensional article and the

Claim 11 line 2
perimeter

Claim 17 line 3
perimeter edge, the structural sheet has a sheet thickness of at least 30% of the

Response to Amendment
Claims 4 and 8-20 were previously rejected under 35 USC 112(b) as indefinite. In light of Applicant’s amendment, and in light of Examiner’s amendment (see above), the rejections are withdrawn.
Claims 1-5, 8-12, and 14-18 were previously rejected under 35 USC 101 as being directed to an abstract idea. In light of Applicant’s amendment, these rejections are withdrawn.

Response to Arguments
Applicant’s arguments, see pages 7-13, filed 11/18/2021, with respect to Claims 1-20 have been fully considered and are persuasive. The prior art rejections of Claims 1-20 are withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1 is allowable because the recited limitations for receiving a data file defining a hollow three-dimensional article to be formed from a build material; analyzing the data file to identify an opening that converges to an apex along the sequence of layers, the opening defined by a perimeter edge of the three-dimensional article that extends at least partly in a vertical direction; and defining a support structure attached to the perimeter edge that closes the opening, when taken with the claim as a whole, has not been shown or reasonably suggested by the prior art. Dependent Claims 2-7 are allowable as depending from an allowable base claim.
Independent Claim 8 is allowable because the recited limitations for receive a data file defining a hollow three-dimensional article to be formed from a build material; analyze the data file to identify an opening that converges to an apex along the sequence of layers, the opening defined by a perimeter edge of the three-dimensional article that extends at least partly in a vertical direction; and define a support structure attached to the perimeter edge that closes the opening, when taken with the claim as a whole, has not been shown or reasonably suggested by the prior art. Dependent Claims 9-13 are allowable as depending from an allowable base claim.
Independent Claim 14 is allowable because the recited limitations for receive a data file defining a hollow three-dimensional article to be formed from a build material; analyze the data file to identify an opening that converges to an apex along the sequence of layers, the opening defined by a perimeter edge of the three-dimensional article that extends at least partly in a vertical direction; and define a support structure attached to the perimeter edge that closes the opening, when taken with the claim as a whole, has not been shown or reasonably suggested by the prior art. Dependent Claims 15-20 are allowable as depending from an allowable base claim.
A close prior art reference of record Sella discloses an additive manufacturing system comprising a printing tray upon which may be constructed an object being printed, cartridges may be connected to pumps or valves that may feed build materials from the cartridges to a series of printing heads that may be mounted in a printing block which may move over the printing tray to deposit material in its path via nozzles associated with each individual printing head, and a computer that regulates functions of the system and controls layer by layer deposition to fabricate the object. Figure 1 depicts a hollow 3D article formed from build materials, the hollow space converging to an apex along a sequence of vertical layers and defined at least partly by a perimeter edge of the 3D article that extends at least partly in a vertical direction. A support structure includes a strip of a structural sheet portion that intersects horizontal layers in the hollow interior substantially filling in the support structure volume, and includes a second supporting material that fills in at least a portion of the volume not filled in by the first supporting material (weakness contour), thus closes the boundary contour. Sella
An updated search of the relevant prior art failed to turn up any other prior art references which anticipated or could be used individually or in combination to set forth a prima facie case of obviousness, and upon which to base a prior art rejection for claims reciting these limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743